Name: Council Regulation (EEC) No 1316/86 of 22 April 1986 adopting the application in Portugal of Regulation (EEC) No 797/85 on improving the efficiency of agricultural structures
 Type: Regulation
 Subject Matter: agricultural structures and production; NA;  Europe;  economic policy
 Date Published: nan

 3 . 5 . 86 Official Journal of the European Communities No L 115/ 17 COUNCIL REGULATION (EEC) No 1316/86 of 22 April 1986 adopting the application in Portugal of Regulation (EEC) No 797/85 on improving the efficiency of agricultural structures THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal, Having regard to the proposal from the Commission ('), Having regard to the opnion of the European Parli ­ ament (2), Whereas Protocol 24 of the Act of Accesion provides that, as from the date of accession and in accordance with the objectives of the common agricultural policy, joint action shall be embarked upon comprising a specific develop ­ ment programme adapted to the special structural con ­ ditions and specific requirements of Portuguese agricul ­ ture : Whereas such a programme must be accompanied by effective application of the measures provided for in Regulation (EEC) No 797/85 (3) as amended by Regula ­ tion (EEC) No 3827/85 (4) ; Whereas the specific conditions of Portuguese agriculture are at present characterized by a particularly poor struc ­ ture and some of the conditions laid down in that Regula ­ tion are therefore not in keeping with these specific conditions and the specific requirements of Portuguese agriculture ; whereas, accordingly, a number of adjust ­ ments to, or derogations from, the Regulation are called for to enable it to be implemented in these specific conditions of Portuguese agriculture, in particular as regards eligibility under the various schemes and the improvements which Portuguese agricultural holdings will be expected to achieve ; Article 2 The Commission may, in accordance with the procedure laid down in Article 25 of Regulation (EEC) No 797/85, authorize the Portuguese Republic to apply Article 6 ( 1 ) to (4) of that Regulation to groups of holdings even where only two-thirds of the members meet the requirement laid down in Article 2 ( 1 ) (a) of that Regulation . The Commission shall at the same time lay down the specific conditions for granting aid to such groups . Article 3 The Portuguese Republic is hereby authorized to grant to holdings in the autonomous region of Madeira the aid referred to in Articles 4 and 8 of Regulation (EEC) No 797/85 in the case of pig-farming even where the con ­ dition laid down in Article 3 (4) of that Regulation with regard to fodder production is not met. Article 4 By way of derogation from the second subparagraph of Article 14 ( 1 ) of Regulation (EEC) No 797/85, the compensatory allowance referred to in that Article may be granted to farmers with at least one hectare of usable agri ­ cultural area in mainland Portugal and to farmers with at least V2 ha of usable agricultural area in the autonomous regions of Madeira and the Azores. Article 5 Aid granted by the Portuguese Republic under this Regu ­ lation shall be eligible under Article 26 of Regulation (EEC) No 797/85, on the terms laid down therin . Article 6 The period of application of the specific conditions laid down in this Regulation shall be limited to three years as from the date of entry into force of the provisions relating to the impelemntation in Portugal of the measures laid down by Regulation (EEC) No 797/85 . Before expiry of the period of three years, the Council shall decide, on a proposal from the Commission and on the basis of a report on the development of the economic and structural situation in Portugal, to extend the specific conditions referred to by this Regulation if the report shows a need to do so. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply , with effect from 1 January 1986 . HAS ADOPTED THIS REGULATION : Article 1 The Commission may, in accordance with the procedure laid down in Article 25 of Regulation (EEC) No 797/85, authorize the Portuguese Republic to apply in fixing the reference income referred to in Article 2 (3) of Regulation (EEC) No 797/85, a corrective factor not exceeding a maximum of 1,7 to the average gross wage of non-agricul ­ tural workers in Portugal as a whole. (') OJ No C 71 , 26 . 3 . 1986, p. 7. (2) Opinion delivered on 18 April 1986 (not yet published in the Official Journal). (3) OJ No L 93, 30 . 3 . 1985, p. 1 . (&lt;) OJ No L 372, 31 . 12 . 1985, p. 1 . No L 115/18 Official Journal of the European Communities 3 . 5 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 22 April 1986 . For the Council The President G. BRAKS